Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This examiner amendment and reason for allowance is in response to amendment filed 09/23/2021. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhou Xu on 11/19/2021.

The application has been amended as follows: 

1. (Currently Amended) A base station handover method, comprising: 
receiving, by a first Access and Mobility management Function (AMF), handover request information sent from a first base station, wherein the handover request information is used to request a handover of a user equipment from the first base station to a second base station; 

sending, from the first AMF, the handover request information to the second AMF under the condition that there is a need for the user equipment to carry out the cross-AMF handover, and sending, from the second AMF, the handover preparation request to the second base station requesting the target resources for the user equipment; 
wherein before the step of sending, from the second AMF, the handover preparation request to the second base station, the method further comprises: 
obtaining, by the second AMF, the session information of the user equipment through a second Session Management Function (SMF) 
wherein the step of obtaining, by the second AMF, the session information of the user equipment through the second SMF, comprises: 
sending, by the second AMF, the handover preparation request to the second SMF after the second SMF is allocated to the user equipment, to instruct the second SMF to obtain the session information of the user equipment from the first SMF; and 
receiving, by the second AMF, the session information of the user equipment returned by the second SMF.  

2. (Original) The method according to claim 1, wherein, before the step of sending, from the first AMF, the handover preparation request to the second base station, the method further comprises: obtaining, by the first AMF, the session information of the user equipment from a first 

3. (Original) The method according to claim 2, wherein the step of obtaining, by the first AMF, the session information of the user equipment from the first SMF, comprises: obtaining, by the first AMF, session information of each of sessions from the first SMF corresponding to the session in the case where the user equipment has multiple sessions.  

4. (Previously Presented) The method according to claim 1, wherein before the step of sending, from the second AMF, the handover preparation request to the second base station, the method further comprises: obtaining, by the second AMF, the session information of the user equipment from the first SMF in the case where a connection with the first SMF is able to be established.  

5. (Cancelled)  

6. (Original) The method according to claim 1, wherein the step of sending, from the first AMF, the handover request information to the second AMF, comprises: sending, by the first AMF, the handover request information and address information of the first SMF to the second AMF.  

7. (Original) The method according to claim 6, wherein before the step of sending, from the second AMF, the handover preparation request to the second base station, the method further comprises: judging, by the second AMF, whether there is an address matching the address information of the first SMF in a preset address set, wherein the address in the preset address set is an address allowing for a connection of the second AMF, wherein in the case where there is an address matching the address information of the first SMF in the preset address set, it is determined that the second AMF is able to establish a connection with the first SMF, and in the case where there is no address matching the address information of the first SMF in the preset address set, it is determined that the second AMF is not able to establish a connection with the first SMF.  

8. (Previously Presented) The method according to claim 1, further comprising: sending, by the first base station, a handover command carrying the indication information of the target resource to user equipment in the case where the first base station receives a response message to the handover request information, wherein the user equipment is switched to the second base station according to an indication of the handover command and the session is carried through the target resource.  

9. (Previously Presented) The method according to claim 1, wherein the session information comprises quality of service QoS information of the session.  


a processor; and 
a memory for storing instructions executable by the processor; 
wherein the processor is configured to: 
receive handover request information sent from a first base station, wherein the handover request information is used to request a handover of a user equipment from the first base station to a second base station, 
send a handover preparation request to the second base station requesting target resources for the user equipment under the condition that there is no need for the user equipment to carry out a cross-Access and Mobility Function (AMF) handover, wherein the handover preparation request carries the handover request information and session information of the user equipment, and during the cross-AMF handover, the AMF of the user equipment changes from the first AMF to a second AMF; and 
receive the handover request information sent from the first AMF under the condition that there is a need for the user equipment to carry out the cross-AMF handover, and send a handover preparation request to the second base station requesting the target resources for the user equipment; wherein the processor is further configured to: 
obtain the session information of the user equipment through a second Session Management Function (SMF) in the case where the connection between the second AMF and a first SMF is not able to be established, wherein the second SMF is a SMF allocated by the second AMF to the user equipment; 
wherein processor is further configured to: 

receive the session information of the user equipment returned by the second SMF.  

11. (Previously Presented) The device according to claim 10, wherein the processor is further configured to obtain session information of the user equipment from the first 

12. (Previously Presented) The device according to claim 11, wherein the processor is further configured to obtain the session information of each session from the first SMF corresponding to the session in the case where the user equipment has multiple sessions.  

13. (Previously Presented) The device according to claim 10, wherein the processor is further configured to: obtain the session information of the user equipment from the first SMF in the case where a connection with the first SMF is able to be established.  

14. (Cancelled)  

15. (Previously Presented) The device according to claim 10, wherein processor is further configured to send the handover request information and address information of the first SMF to the second AMF.  



17-20. (Cancelled)  

21. (Currently Amended) A base station handover method, comprising: 
receiving, by a second Access and Mobility management Function (AMF) , wherein the handover request information received by the first AMF is used to request a handover of a user equipment from the first base station to a second base station; 
during the cross-AMF handover, the AMF of the user equipment changes from the first AMF to a second AMF; and 
sending a handover preparation request to the second base station requesting target resources for the user equipment; 
wherein before the step of sending, from the second AMF, the handover preparation request to the second base station, the method further comprises: obtaining, by the second AMF, the session information of the user equipment through a second Session Management Function (SMF) 

sending, by the second AMF, a handover preparation request to the second SMF after the second SMF is allocated to the user equipment, to instruct the second SMF to obtain the session information of the user equipment from the first SMF; and 
receiving, by the second AMF, the session information of the user equipment returned by the second SMF.  

22. (Previously Presented) The method according to claim 21, wherein before the step of sending, from the second AMF, the handover preparation request to the second base station, the method further comprises: obtaining, by the second AMF, the session information of the user equipment from a first 

23. (Cancelled)  

24. (Original) The method according to claim 21, wherein when receiving, by the second AMF, the handover request information sent from the first AMF, the method further comprises: receiving, by the second AMF, the address information of the first SMF sent from the first AMF.  

25. (Cancelled).  



Allowable Subject Matter
Claims 1-4, 6-13, 15-16, 21, 22, 24, 26 respectively renumbered as 1-18 are allowed. 

Examiner’s statement of reasons for Allowance
Claims 1-4, 6-13, 15-16, 21, 22, 24, 26 respectively renumbered as 1-18  are allowed in view of the reasons argued by applicant remarks filed 09/23/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant’s reply make evident the reason for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed. 
Therefore, claims 1-4, 6-13, 15-16, 21, 22, 24, 26 respectively renumbered as 1-18 are hereby allowed in view of applicant remarks filed 09/23/2021 persuasive arguments. 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466